Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 1 of 18 PAGEID #: 2415




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



 TERESA ANN CHARLES,                                           Case No. 1:20-cv-152

              Plaintiff,                                        McFarland, J.
                                                                Bowman, M.J.
       v.


 COMMISSIONER OF SOCIAL SECURITY,

               Defendant.

                            REPORT AND RECOMMENDATION

        Plaintiff Teresa Ann Charles filed this Social Security appeal in order to challenge

 the Defendant’s finding that she is not disabled. See 42 U.S.C. §405(g). Proceeding

 through counsel, Plaintiff presents four claims of error for this Court’s review.       As

 explained below, I conclude that the ALJ’s finding of non-disability should be REVERSED,

 because it is not supported by substantial evidence in the record as a whole.

       I. Summary of Administrative Record

        In February 2016, Plaintiff filed an application for Disability Insurance Benefits

 (“DIB”), and a protective application for Supplement Security Income (“SSI”), alleging she

 became disabled on September 4, 2015, based upon a combination of physical and

 mental impairments including anxiety, depression, heart attacks, arthritis in her knees and

 back, and nerve damage in her neck.        After her claim was denied initially and upon

 reconsideration, Plaintiff requested an evidentiary hearing before an ALJ.



                                             1
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 2 of 18 PAGEID #: 2416


        On July 17, 2018, Plaintiff appeared with counsel and gave testimony before ALJ

 William Diggs; a vocational expert also testified. (Tr. 52-101). Plaintiff was 43 years old

 at the time of her alleged disability onset, and remained a younger individual at the time

 of the hearing. Plaintiff has a high school education. Until May 2015, she worked in

 skilled sedentary positions including as a mortgage clerk and a receptionist.

        On October 22, 2018 the ALJ issued an adverse written decision, concluding that

 even though Plaintiff is unable to perform her past relevant work, she is not disabled. (Tr.

 27-51). The ALJ determined that Plaintiff has severe impairments of ischemic heart

 disease – status post myocardial infarction, osteoarthritis, degenerative disc disease,

 dysfunction major joint, obesity, affective disorder, and anxiety disorder. (Tr. 32). The

 ALJ also determined that Plaintiff has non-severe impairments including heel spurs,

 hammertoes and Achilles tendonitis. (Id.) In this judicial appeal, Plaintiff does not dispute

 the ALJ’s determination that none of her impairments, either alone or in combination, met

 or medically equaled any Listing in 20 C.F.R. Part 404, Subpart P, Appendix 1, such that

 Plaintiff would be entitled to a presumption of disability. (Tr. 33).

        The ALJ found that Plaintiff retains the residual functional capacity (“RFC”) to

 perform a restricted range of sedentary work, subject to the following limitations:

        [T]he claimant can frequently climb ramps and stairs and occasionally climb
        ladders, ropes, and scaffolds. She can frequently balance, occasionally
        stoop, kneel, crouch, and crawl. She can perform frequent gross and fine
        manipulation and frequent feeling with the bilateral upper extremities. She
        must avoid all exposure to work hazards, such as dangerous machinery and
        unprotected heights. She is limited to simple, routine tasks with no fast pace
        [or] strict production demands. She can have occasional contact with
        supervisors, coworkers, and the public. She can tolerate routine changes
        in work setting.

 (Tr. 35). Considering Plaintiff’s age, education, and RFC, and based on testimony from

 the vocational expert, the ALJ determined that Plaintiff could still perform a “significant

                                               2
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 3 of 18 PAGEID #: 2417


 number” of jobs in the national economy, including the representative jobs of office clerk,

 inspector/tester/sorter, and production work helper, all of which could be performed with

 a cane.1 (Tr. 42-43). Therefore, the ALJ determined that Plaintiff was not under a

 disability. The Appeals Council denied further review, leaving the ALJ’s decision as the

 final decision of the Commissioner.

        In her appeal to this Court, Plaintiff argues that the ALJ erred: (1) by failing to

 include certain mental RFC limitations offered by consulting psychologists; (2) by failing

 to give controlling weight to the opinions of her treating psychiatrist; (3) by improperly

 discounting her subjective complaints; and (4) by failing to include all relevant limitations

 in the hypothetical posed to the vocational expert. The first claim warrants remand.

        II. Analysis

        A. Judicial Standard of Review

        To be eligible for benefits, a claimant must be under a “disability.” See 42 U.S.C.

 §1382c(a). Narrowed to its statutory meaning, a “disability” includes only physical or

 mental impairments that are both “medically determinable” and severe enough to prevent

 the applicant from (1) performing his or her past job and (2) engaging in “substantial

 gainful activity” that is available in the regional or national economies. See Bowen v. City

 of New York, 476 U.S. 467, 469-70 (1986).

        When a court is asked to review the Commissioner’s denial of benefits, the court’s

 first inquiry is to determine whether the ALJ’s non-disability finding is supported by

 substantial evidence.      42 U.S.C. § 405(g).         Substantial evidence is “such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.”




 1
 The cane limitation was not included in the RFC.
                                                    3
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 4 of 18 PAGEID #: 2418


 Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal quotation

 omitted). In conducting this review, the court should consider the record as a whole.

 Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence supports

 the ALJ’s denial of benefits, then that finding must be affirmed, even if substantial

 evidence also exists in the record to support a finding of disability. Felisky v. Bowen, 35

 F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

        The Secretary’s findings are not subject to reversal merely because
        substantial evidence exists in the record to support a different conclusion....
        The substantial evidence standard presupposes that there is a ‘zone of
        choice’ within which the Secretary may proceed without interference from
        the courts. If the Secretary’s decision is supported by substantial evidence,
        a reviewing court must affirm.

 Id. (citations omitted).

        In considering an application for supplemental security income or for disability

 benefits, the Social Security Agency is guided by the following sequential benefits

 analysis: at Step 1, the Commissioner asks if the claimant is still performing substantial

 gainful activity; at Step 2, the Commissioner determines if one or more of the claimant’s

 impairments are “severe;” at Step 3, the Commissioner analyzes whether the claimant’s

 impairments, singly or in combination, meet or equal a Listing in the Listing of

 Impairments; at Step 4, the Commissioner determines whether or not the claimant can

 still perform his or her past relevant work; and finally, at Step 5, if it is established that

 claimant can no longer perform his or her past relevant work, the burden of proof shifts to

 the agency to determine whether a significant number of other jobs which the claimant

 can perform exist in the national economy. See Combs v. Com’r of Soc. Sec., 459 F.3d

 640, 643 (6th Cir. 2006); 20 C.F.R. §§404.1520, 416.920.

        A plaintiff bears the ultimate burden to prove by sufficient evidence that she is

 entitled to disability benefits. 20 C.F.R. § 404.1512(a). A claimant seeking benefits must
                                                4
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 5 of 18 PAGEID #: 2419


 present sufficient evidence to show that, during the relevant time period, she suffered an

 impairment, or combination of impairments, expected to last at least twelve months, that

 left him unable to perform any job. 42 U.S.C. § 423(d)(1)(A).

        B.   Plaintiff’s Claims

        1. Consulting Psychologists’ Mental RFC Limitations

        Plaintiff first argues that the ALJ erred by failing to incorporate opinions expressed

 by agency consultants. (See Tr. 125, 174). Specifically, Plaintiff argues that the ALJ

 should have: (1) limited her to “superficial” contact with others; (2) accepted the

 consultants’ opinion that her subjectively reported mental limitations were “fully

 consistent” with anxiety and depression; and (3) assessed greater limitations in her ability

 to sustain concentration and pace.

        The ALJ afforded only “some weight” to the opinions offered by the agency non-

 examining and examining psychological consultants. However, the ALJ did explicitly

 incorporate the opinions of the non-examining consultants that Plaintiff be restricted to

 simple tasks that are not fast paced and without strict time or production demands. He

 also accepted their opinions that she is able to “interact with others superficially on an

 occasional basis and is able to cope with the stress and change of a routine and

 predictable work environment.” (Tr. 40, citing Tr. 125). In formulating Plaintiff’s mental

 RFC, however, the ALJ left off “superficial” and shortened the limitation to “occasional

 contact.” (See Tr. 35, expressing mental RFC limitation as “occasional contact with

 supervisors, coworkers, and the public.”).

        It appears that the ALJ’s decision to leave off the limitation of “superficial” contact

 in formulating Plaintiff’s RFC was unintentional. It is true that an ALJ “is not required to

 recite the medical opinion of a physician verbatim in his residual functional capacity

                                               5
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 6 of 18 PAGEID #: 2420


 finding.” Poe v. Com’r of Soc. Sec., 342 Fed. Appx. 149, 157, 2009 WL 2514058, at *7

 (6th Cir. 2009). However, considering the ALJ’s quotation of the full limitation, (Tr. 40),

 one would have expected the inclusion of both “superficial” and “occasional” in describing

 Plaintiff’s mental RFC. As other courts within the Sixth Circuit have noted, the two terms

 are not synonymous.

        [T]he      terms        “occasional”       and      “superficial”    are      not
        interchangeable. See Hurley v. Berryhill, No. 1:17-CV-421-TLS, 2018 WL
        4214523, at *4 (N.D. Ind. Sept. 5, 2018) (“ ‘Occasional contact’ goes to the
        quantity of time spent with [ ] individuals, whereas ‘superficial contact’ goes
        to the quality of the interactions.”) (citations omitted). Thus, courts routinely
        recognize that limiting the quantity of time spent with an individual does not
        accommodate a limitation relating to the quality of the interactions -
        including a limitation to “superficial” interaction. See, e.g., Corey v. Comm'r
        Soc. Sec., No. 2:18-cv-1219, 2019 WL 3226945, at *4 (S.D. Ohio July 17,
        2019) (“[R]eversal is warranted because the ALJ assigned significant
        weight to Dr. Marlow’s opinions, but failed to include limitations for
        ‘superficial’ interactions.”); Lindsey v. Comm'r Soc. Sec., No. 2:18-CV-18,
        2018 WL 6257432, at *4 (S.D. Ohio Nov. 30, 2018) (“ ‘Occasional contact’
        goes to the quantity of time spent with [ ] individuals, whereas
        ‘superficial contact’ goes to the quality of the interactions.” (emphasis
        added)).

 Hutton v. Commissioner of Social Security, 2020 WL 3866855, at *4 (S.D. Ohio July 9,

 2020), R&R adopted at 2020 WL 4334920 (S.D. Ohio July 28, 2020) (internal quotation

 and additional citations omitted). In Hutton, the court reversed and remanded based on

 similar facts, where the ALJ had afforded “some weight” to consulting opinions but failed

 to incorporate the “superficial” nature of the contact limitation.

        Citing Francis v. Com’r, 2018 W: 4442596 (S.D. Ohio Sept 18, 2018), an R&R

 authored by the same magistrate judge prior to Hutton, the Commissioner argues that the

 omission of “superficial” in this case was harmless. See id. at *6 (holding that the failure

 to limit Plaintiff to superficial interactions with supervisors was harmless). However, in

 Francis, the ALJ had at least limited Plaintiff to “superficial” interactions with supervisors,

 and had left off the descriptor only with respect to co-workers. Here, by contrast, the ALJ
                                               6
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 7 of 18 PAGEID #: 2421


 did not include the “superficial” descriptor at all. While there may be cases in which a

 complete failure to include a “superficial” limitation will be harmless, the ALJ here found

 Plaintiff to be able to perform only a limited range of “sedentary” jobs, making even a

 small change to the RFC potentially significant.

        For the same reasons, the undersigned rejects the Commissioner’s argument that

 the error is harmless because it is “unlikely,” based on the descriptions of the

 representative jobs in the DOT, that those jobs would require more than superficial

 interaction.

        The Commissioner’s reliance upon the descriptions set forth in the DOT to
        conclude that any error is harmless is unavailing. “In order for a vocational
        expert’s testimony in response to a hypothetical question to serve as
        substantial evidence in support of the conclusion that a claimant can
        perform other work, the question must accurately portray a claimant’s
        physical and mental impairments.” Ealy v. Comm'r of Soc. Sec., 594 F.3d
        504, 516 (6th Cir. 2010). As set forth above, remand is required so that the
        ALJ may properly consider and discuss the opinions of [the consultants] and
        determine what, if any, alterations may need to be made in the RFC, which,
        in turn, could alter the testimony the VE offered and upon which the ALJ
        relied to conclude that Plaintiff was not disabled.

 Hutton, at *5.

        On the other hand, the undersigned finds no error in the ALJ’s failure to “adopt”

 the finding of state agency physicians and psychologists that Plaintiff’s subjective

 complaints were “fully consistent.” (Tr. 122, 171). Aside from the fact that the ALJ gave

 the agency consulting opinions only “some weight,” the assessment of credibility is not a

 medical opinion requiring express consideration, but instead is reserved to the

 Commissioner. See Allen v. Com’r of Soc. Sec., 561 F.3d 646, 652 (6th Cir. 2009).

        The undersigned also finds no reversible error in the failure to adopt greater mental

 RFC limitations based upon the opinion of the examining consultant, Dr. Chiappone. (See

 Tr. 1205-1208). Plaintiff complains that “[a]ll the limitations on attention, persistence,

                                              7
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 8 of 18 PAGEID #: 2422


 pace, and stress would keep [Plaintiff] from sustaining any work for 40 hours a week.”

 (Doc. 8 at 7). However, Dr. Chiappone did not opine that Plaintiff’s limitations were so

 severe that she could not sustain fulltime work. Instead, he opined that Plaintiff “may

 have some difficulty remembering information” and “would have some difficulty

 maintaining concentration and attention” based upon deficits in her mental status exam.

 (Tr. 1206-07, emphasis added). With respect to persistence and pace in particular, he

 stated that her “depression and anxiety would make it difficult for her to maintain

 persistence and pace.” (Tr. 1207). He also opined that it would be “difficult for her to deal

 with give and take on a job,” and that she “may have some difficulty dealing with stress

 on a job.” (Tr. 1207-08).

        At Step 3, the ALJ found “moderate” limitations in the broad functional area of

 “concentrating, persisting, or maintaining pace” based upon the consultative reports and

 Plaintiff’s own reports that she could follow instructions but that her pace was slow. (Tr.

 34).   Dr. Chiappone’s opinions are consistent with such moderate limitations.           For

 example, Dr. Chiappone reported “she was able to understand, remember, and follow

 instructions” throughout the clinical interview, her “memory was adequate” in reporting

 her history, and “she can understand, remember, and follow instructions when she does

 chores although she said sometimes she’s not motivated to attend to tasks such as

 cleaning the floors.” (Tr. 1207). Dr. Chiappone noted that “she can remember what she

 reads,” that “she could follow job instructions” and “drives [on] a regular basis.” (Id.) He

 concluded that she retains “the cognitive ability to understand, remember, and follow

 basic instructions.” (Id.) He also concluded “she can focus on basic chores.” (Id.)

        As the ALJ pointed out, Dr. Chiappone’s opinions concerning Plaintiff’s anticipated

 level of “difficulty” (as opposed to total inability) were “somewhat vague and not

                                              8
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 9 of 18 PAGEID #: 2423


 [expressed] entirely in vocational terms.”                (Tr. 40-41).    Although remand offers the

 opportunity to reconsider the entire record including all opinion evidence, the ALJ’s

 analysis of Dr. Chiappone’s opinions does not provide independent grounds for remand.

         2. The Weight Given to Treating Psychiatrist Dr. Ryan Schmidtz

         Plaintiff’s second claim asserts that the ALJ erred in failing to give controlling

 weight to the opinions of her treating psychiatrist, Dr. Schmidtz. (Tr. 1415-1420). Dr.

 Schmidtz completed a mental RFC form on November 18, 2016.2 Using the definition

 provided on counsel’s form, Dr. Schmitz circled “marked” to characterize the degree of

 limitation in all broad functional areas that correspond with “paragraph B” of the Listing

 criteria for mental health impairments. (Tr. 1416). Dr. Schmidtz additionally stated that

 Plaintiff had experienced “3 or more” “repeated” episodes of “deterioration or

 decompensation.”3 (Tr. 1417).

         Two or more “marked” limitations under “paragraph B” criteria equals Listing level

 severity at Step 3. However, the ALJ gave Dr. Schmidt’s opinions “little weight” and found

 the Plaintiff did not meet a mental health Listing. Instead, the ALJ found only “mild”

 limitations in adapting or managing oneself and in understanding, remembering, or

 applying information, and only “moderate” limitations in interacting with others and in

 concentrating, persisting or maintaining pace. (Tr. 34).                   Although Plaintiff does not




 2
  Plaintiff’s counsel asserts that Dr. Schmidtz began treating her in February 2016. However, the record
 reflects that Plaintiff began treating with a therapist in February 2016, but was not referred to Dr. Schmidtz.
 a psychiatry resident, until June 2016. (Tr. 1402). Plaintiff was seen by Dr. Schmidtz four more times for
 medication management appointments while continuing to treat with her therapist on a weekly basis. (See,
 e.g., Tr. 1397 (7/5/16), Tr. 1392 (8/9/16), Tr. 1383 (9/20/16), and Tr. 1378 (11/15/16).
 3
  In this respect, the form differs significantly from the paragraph B criteria, which requires “repeated
 episodes of decompensation, each of extended duration.” See 20 C.F.R. § 404, Subpt. P, App. 1. Plaintiff
 does not point to any psychiatric records that suggest she suffered from any “episodes of decompensation,
 as defined under social security regulations.
                                                       9
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 10 of 18 PAGEID #: 2424


 specifically contend that she met any Listing, she argues that the ALJ erred in giving “little

 weight” instead of “controlling weight” to opinions offered by Dr. Schmidtz.

         A long-standing regulation concerning the opinions of treating physicians, 20

 C.F.R. §404.1527(c)(2), provides: “[i]f we find that a treating source's opinion on the

 issue(s) of the nature and severity of your impairment(s) is well-supported by medically

 acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

 other substantial evidence in your case record, we will give it controlling weight.” Id.; see

 also Warner v. Com'r of Soc. Sec., 375 F.3d 387, 390 (6th Cir.2004). For claims filed

 before March 27, 2017, the treating physician rule4 requires “the ALJ to generally give

 greater deference to the opinions of treating physicians than to the opinions of non-

 treating physicians.” See Blakley v. Com'r of Social Security, 581 F.3d 399, 406 (6th

 Cir.2009). The reasoning behind the rule has been stated as follows:

         [T]hese sources are likely to be the medical professionals most able to
         provide a detailed, longitudinal picture of the claimant's medical
         impairment(s) and may bring a unique perspective to the medical evidence
         that cannot be obtained from the objective medical findings alone or from
         reports of individual examinations, such as consultative examinations or
         brief hospitalizations.

 Wilson v. Com'r of Social Security, 378 F.3d 541, 544 (6th Cir.2004) (quoting former 20

 C.F.R. § 404.1527(d)(2)).

         Despite the presumptive weight given to the opinions of the treating physician, if

 those opinions are not “well-supported” or are inconsistent with other substantial

 evidence, then the opinions need not be given controlling weight. Soc. Sec. Ruling 96–




 4
  Effective March 27, 2017, many regulations have been significantly revised or rescinded. However, the
 elimination of the treating physician rule applies only to “claims filed on or after March 27, 2017.” See Social
 Sec. Admin., Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. at 5845.

                                                       10
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 11 of 18 PAGEID #: 2425


 2p, 1996 WL 374188, at *2 (July 2, 1996). When an ALJ does not give controlling weight

 to the medical opinion of a treating physician, the Commissioner is required to provide

 “good reasons” for that decision. Id. The ALJ must explain the amount of weight given to

 the opinion after considering the following relevant factors: the length, nature, and extent

 of treatment relationship, evidence in support of the opinion; consistency with the record

 as a whole; and the physician’s specialization. 20 C.F.R. § 416.927(c). However, an ALJ

 is not required to provide “an exhaustive factor-by-factor analysis” of each factor. Francis

 v. Com’r of Soc. Sec., 414 Fed. Appx. 802, 804 (6th Cir. 2011).

        Here, although the issue is close, the ALJ’s analysis technically satisfies the “good

 reasons” standard. The ALJ pointed out (accurately) that the definition of “marked”

 limitation on the form completed by Dr. Schmidtz did not “exactly correspond with the

 Social Security’s definition.” (Tr. 41). However, the ALJ explained that the reason he was

 not giving controlling weight to the opinions was that they were “extreme and inconsistent

 with other evidence.” (Id.)

        The undersigned finds unpersuasive Plaintiff’s argument that Dr. Schmidtz’s

 opinions were in fact consistent with the opinions of the state agency psychological

 consultants. As noted above, the state agency consultants found only mild to moderate

 limitations, with no marked limitations at all. (Compare Tr. 1418-1419, Dr. Schmidtz’s

 opinions finding “marked” limitations in 5 of 6 areas of “sustained concentration and

 persistence” with Tr. 125, consulting opinion finding “not significantly limited” to

 “moderately limited” in same abilities); see also Tr. 1419 (finding “marked” impairments

 in her ability to remember locations and workday procedures and instructions, and in her

 ability to “tolerate customary work pressures.”) as compared to Tr. 125 (finding Plaintiff

 “not significantly limited” in same abilities).

                                                   11
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 12 of 18 PAGEID #: 2426


        In support of his rejection of Dr. Schmidtz’s opinions, the ALJ cited to eight clinical

 records in which Plaintiff “largely presented with a normal mood and affect.” (Id.) He also

 cited to her hearing testimony concerning her interactions with a friend, including going

 to a movie, which he found were “inconsistent with a marked social interaction limitation.”

 He noted the “wide range of [daily] activities, and cited to various findings at her

 consultative psychological exam. (Id.). Elsewhere in the opinion, the ALJ highlighted

 Plaintiff’s reports that she took her son to school, was able to complete self care and

 make simple meals, was able to complete some household chores and laundry, was able

 to shop, manage money, read, watch TV, drive, and socialized over dinner and movies

 with her friend. (See Tr. 34, 41).

        Considering the record as a whole, the ALJ’s determination that Plaintiff suffered

 from no “marked” mental limitations “in any area” is substantially supported. (Tr. 41).

 Still, the undersigned acknowledges some concern with the ALJ’s suggestion that the

 psychiatrist’s opinions should be rejected because they are “extreme”; otherwise, a

 mental health provider’s opinions could be summarily rejected whenever “marked”

 limitations are included. In addition, a treating physician’s opinion may not be rejected

 simply because it is inconsistent with “other evidence” – nearly all opinions disagree with

 some “other” evidence.      But a treating provider’s opinion may be rejected only if

 inconsistent with “substantial evidence.” Moreover, that inconsistent “substantial

 evidence” must be comprised of something more than the medical opinions of consulting

 sources. Rejecting a treating physician’s opinion for its disagreement with nontreating

 opinion evidence turns the presumption “on its head” and would constitute reversible

 error. Gayheart v. Com’r of Soc. Sec., 710 F.3d 365, 377 (6th Cir. 2013). Last, the

 undersigned notes some concern with the ALJ’s focus on a handful of clinical records in

                                              12
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 13 of 18 PAGEID #: 2427


 which Plaintiff “largely presented with a normal mood and affect,” in contrast to other

 records showing more severe mental symptoms. While citation to inconsistencies in the

 clinical records is often appropriate, an ALJ must take care not to “play doctor” in

 assessing mental health treatment records.        On remand, the ALJ can and should

 reconsider all of the opinion evidence under the appropriate standards.

               3. The ALJ’s Analysis of Plaintiff’s Subjective Complaints

        Plaintiff’s third claim asserts that the ALJ erred by discounting her mental and

 physical subjective complaints, in part by overly relying upon objective findings. (See Tr.

 36-39). Regulations provide for the consideration of objective medical evidence as “a

 useful indicator to assist [the agency] in making reasonable conclusions about the

 intensity and persistence of your symptoms and the effect those symptoms, such as pain,

 may have on your ability to work.” 20 C.F.R. § 404.1529(c )(2). However, the same

 regulation explains that the agency “will not reject your statements about the intensity and

 persistence of your pain or other symptoms or about the effect your symptoms have on

 your ability to work solely because the available objective medical evidence does not

 substantiate your statements.” Id. (emphasis added). Instead, the ALJ considers a

 variety of “other evidence” when evaluating subjective symptoms.              20 C.F.R. §

 404.1529(c)(3) and (c)(4).

        At the hearing, Plaintiff testified to work-preclusive symptoms such as an inability

 to sit or stand for more than 15 minutes due to pain, (Tr. 88-89), a need to lie down for 3-

 4 hours per day, (Tr. 74), a need for wrist sprints and inability to use her hands for more

 than 20 minutes (Tr. 76). Plaintiff also asserted that she needs to elevate her legs daily

 due to swelling. The ALJ determined Plaintiff’s testimony “concerning the intensity,



                                             13
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 14 of 18 PAGEID #: 2428


 persistence and limiting effects of [her] symptoms are not entirely consistent with the

 medical evidence and other evidence in the record….” (Tr. 36).

        On the surface, the ALJ did not discredit Plaintiff’s subjective complaints “solely”

 because of objective medical evidence; he also cited a wide variety of appropriate “other”

 evidence such as Plaintiff’s daily activities, her social interactions, the effectiveness of

 treatment. See 20 C.F.R. § 404.1529(c)(3)(v). For example, the ALJ pointed out that the

 record “indicates she has largely recovered from her September 2015 myocardial

 infarction,” and concluded that her “cardiac impairments are largely controlled,” with “[a]ny

 remaining limitations …sufficiently accounted for by limiting the claimant to sedentary

 work.” (Tr. 36-37). The ALJ also specifically considered the limiting effects of her obesity

 and musculoskeletal impairments before concluding that those impairments were “not

 severe enough to be entirely work preclusive.” (Tr. 37, emphasis added). In addition to

 imaging studies, the ALJ summarized multiple clinical examination records that showed

 “varying” results ranging from normal range of motion and other normal findings to exams

 showing limited range of motion and pain. (See Tr. 38-39). The ALJ reasoned that

 because Plaintiff had “a normal musculoskeletal range of motion on various occasions”

 and reported “doing well” on those same dates, her alleged limitations were sufficiently

 accounted for by limiting the claimant to sedentary work with postural, manipulative, and

 environmental limitations.” (Tr. 38).    The ALJ’s physical limitation to sedentary work,

 based on objective imaging studies, was more restrictive than the opinions of the state

 agency physicians. (See Tr. 40, disagreeing with light work restriction).

        Citing to dates on which Plaintiff appeared to exhibit “largely normal affect,” the

 ALJ also discounted Plaintiff’s testimony concerning the severity of her mental

 impairments. “[W]hile the claimant has some limitations from her mental impairments,

                                              14
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 15 of 18 PAGEID #: 2429


 the medical evidence demonstrates her limitations are not as severe or persistent as

 alleged.” (Tr. 39). The ALJ determined that Plaintiff’s mild to moderate mental limitations

 were fully accommodated by limiting Plaintiff to “simple, routine tasks with no fact pace

 [or] strict production demands,” and only “routine changes in work setting.” (Id.)

        Aside from the previously noted reversible error regarding the omission of

 “superficial” contact in the RFC, the ALJ’s evaluation of Plaintiff’s subjective complaints

 might not – standing alone - provide grounds for remand. In her reply memorandum,

 Plaintiff argues that a “preponderance” of evidence supports her complaints. However,

 “[s]ubstantial evidence is   defined    as   ‘more     than   a    scintilla   of   evidence

 but less than a preponderance.’” Rogers v. Com’r of Social Sec., 486 F.3d 234, 241 (6th

 Cir. 2007) (internal citation omitted). As the Commissioner acknowledges, this is a case

 in which “substantial evidence” may well exist both to support crediting Plaintiff’s

 subjective reports and discrediting them. In such cases, the decision ordinarily will be

 affirmed. (See Doc. 12 at 19, arguing “the decision cannot be subject to reversal merely

 because there may be substantial evidence in the record that supports a different

 conclusion.”).

        Judicial deference is particularly important in evaluating subjective complaints.

 The assessment of such symptoms, formerly referred to as the “credibility” determination

 in SSR 96-7p, was clarified in SSR 16-3p to remove the word “credibility” and refocus the

 ALJ's attention on the “extent to which the symptoms can reasonably be accepted

 as consistent with the objective medical and other evidence in the individual's record.”

 SSR 16-3p, 2017 WL 5180304 at *2 (October 25, 2017) (emphasis added). SSR 16-3p

 emphasizes that “our adjudicators will not assess an individual's overall character or

 truthfulness in the manner typically used during an adversarial court litigation.” See id. at

                                              15
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 16 of 18 PAGEID #: 2430


 *11. Under SSR 16-3p, an ALJ is to consider all of the evidence in the record in order to

 evaluate the limiting effects of a plaintiff's symptoms. Id., 2017 WL 5180304, at *7-8

 (listing factors); see also 20 C.F.R. §§ 404.1529(c), 416.929(c) and former SSR 96–7p.

 However, SSR 16-3p was not intended to substantially change existing law. See Banks

 v. Com'r of Soc. Sec., Case No. 2:18-cv-38, 2018 WL 6060449 at *5 (S.D. Ohio Nov. 20,

 2018) (quoting explicit language in SSR 16-3p stating intention to “clarify” and not to

 substantially “change” existing SSR 96-7p), adopted at 2019 WL 187914 (S.D. Ohio Jan.

 14, 2019). It remains the province of the ALJ and not the reviewing court, to assess the

 consistency of subjective complaints about the impact of a claimant's symptoms with the

 record as a whole. See generally Rogers v. Com'r, 486 F.3d at 247. Thus,

 “an ALJ's findings based on the credibility of the applicant are to be accorded great weight

 and deference, particularly since an ALJ is charged with the duty of observing a witness's

 demeanor and credibility.” Walters v. Com'r of Soc. Sec., 127 F.3d 525, 531 (6th Cir.

 1997). A credibility/consistency determination cannot be disturbed “absent a compelling

 reason.” Smith v. Halter, 307 F.3d 377, 379 (6th Cir. 2001).

        Notwithstanding the starkly uphill battle in seeking remand based upon alleged

 errors in the evaluation of Plaintiff’s subjective complaints, the record contains a not-

 insignificant amount of evidence to support Plaintiff’s subjective reports, including but not

 limited to her treatment history. While there may also be substantial evidence to support

 the ALJ’s negative assessment, the ALJ should carefully apply SSR 16-3p in his or her

 re-evaluation of Plaintiff’s subjective complaints on remand.

               4. The Vocational Expert’s Testimony

        A vocational expert's testimony will provide substantial evidence to affirm a

 nondisability finding so long as all relevant limitations are included in the description of

                                              16
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 17 of 18 PAGEID #: 2431


 the RFC conveyed in the hypothetical question posed to the VE. Howard v. Com'r of Soc.

 Sec., 276 F.3d 235, 239 (6th Cir.2002). Conversely, a failure to include all relevant mental

 limitations will render vocational expert testimony insufficient to uphold a nondisability

 finding. The ALJ’s failure to include a limitation to both “superficial” and “occasional”

 contact constitutes reversible error in this otherwise relatively close case.

        III. Conclusion and Recommendation

        This matter should be remanded pursuant to Sentence Four of § 405(g) for further

 proceedings consistent with this Report and Recommendation. A sentence four remand

 under 42 U.S.C. § 405(g) provides the required relief in cases where there is insufficient

 evidence in the record to support the Commissioner's conclusions and further fact-finding

 is necessary. See Faucher v. Secretary of Health and Human Servs., 17 F.3d 171, 174

 (6th Cir. 1994) (citations omitted). In a sentence four remand, the Court makes a final

 judgment on the Commissioner's decision and “may order the Secretary to consider

 additional evidence on remand to remedy a defect in the original proceedings, a defect

 which caused the Secretary's misapplication of the regulations in the first place.” Faucher,

 17 F.3d at 175. All essential factual issues have not been resolved in this matter, nor

 does the current record adequately establish Plaintiff's entitlement to benefits as of her

 alleged onset date. Id. at 176.

        For the reasons explained herein, IT IS RECOMMENDED THAT: the decision of

 the Commissioner to deny Plaintiff DIB benefits is REVERSED and this matter is

 REMANDED under sentence four of 42 U.S.C. § 405(g) consistent with this R&R. As no

 further matters remain pending for the Court's review, this case is CLOSED.

                                                          /s Stephanie K. Bowman
                                                          Stephanie K. Bowman
                                                          United States Magistrate Judge

                                              17
Case: 1:20-cv-00152-MWM-SKB Doc #: 14 Filed: 12/28/20 Page: 18 of 18 PAGEID #: 2432


                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 TERESA ANN CHARLES,                                              Case No. 1:20-cv-152

               Plaintiff,                                         McFarland, J.
                                                                  Bowman, M.J.
        v.


 COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                                           NOTICE

        Pursuant to Fed. R. Civ. P 72(b), any party may serve and file specific, written

 objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

 the filing date of this R&R. That period may be extended further by the Court on timely

 motion by either side for an extension of time. All objections shall specify the portion(s) of

 the R&R objected to, and shall be accompanied by a memorandum of law in support of

 the objections. A party shall respond to an opponent’s objections within FOURTEEN (14)

 DAYS after being served with a copy of those objections. Failure to make objections in

 accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S.

 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                              18
